                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CAROLYN DAWN JONES,                              :
                                                 :       Case No. 2:17-CV-1062
               Plaintiff,                        :
                                                 :       JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :       Magistrate Judge Deavers
COMMISSIONER OF SOCIAL                           :
SECURITY,                                        :
                                                 :
               Defendant.                        :

                                             ORDER

       This matter comes before the Court on the Magistrate Judge’s June 18, 2019, Report and

and Recommendation (ECF No. 20), which recommended that Plaintiff’s Statement of Errors

(ECF No. 13) be OVERRULED and that the decision of the Commissioner be AFFIRMED.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 20 at 25). The parties have failed to file any

objections, and the deadline for objections (July 2, 2019) has lapsed.

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein, OVERRULES the Statement of Errors, and enters judgment

for Defendant. This case is hereby CLOSED.

       IT IS SO ORDERED.


                                               s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGEDATED:
Dated: July 12, 2019
